DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the amendments filed on 02/11/2022.
Claims 1-4 and 6-16 are pending.
Response to Arguments
Applicant’s arguments, see page 7, filed 02/11/2022, with respect to the objection of claim 2 have been fully considered and are persuasive.  The objection of claim 2 has been withdrawn. 
Applicant’s arguments, see page 7, filed 02/11/2022, with respect to the rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments, see pages 8-9, filed 02/11/2022, regarding the rejection of claims 1-16 under 35 U.S.C. 103 and 35 U.S.C. 101 have been fully considered but they are not persuasive.
Rejection of claims 1-16 under 35 U.S.C. 103
Independent claims 1 and 16 have been amended to include limitations from claim 5, which has now been cancelled. Regarding claims 1 and 16, applicant argues that the time-frequency analysis in Boashash is directed towards EEG data analysis, and therefore fails to suggest or otherwise render obvious the limitations of the claimed subject matter. Examiner respectfully disagrees. The time-frequency analysis method described in Boashash performs the claimed data analysis step. Boashash describes a method for processing biological signals for classification and localization, including time-frequency signal analysis, and discloses processing the signal to compute a time-frequency distribution based on the signal, and to determine features based on the distribution (.g. Page 4, right column, 1st full 
Rejection of claims 1-16 under 35 U.S.C. 101
Independent claims 1 and 16 have been amended to include limitations from claim 5, which has now been cancelled. Applicant argues the addition of “at least two excitation electrodes to be placed on the thorax of a patient for applying an excitation signal, and at least two sensing electrodes to be placed on the thorax of the patient for sensing the bio-impedance measurement signal (VC) caused by the excitation signal, one excitation electrode is placed at an upper position on the thorax, and another excitation electrode is placed at a lower position on the thorax, with each sensing electrode being arranged in the vicinity of the associated excitation electrode” imposers meaningful limits, and overcomes the rejection. Examiner respectfully disagrees. Independent claims 1 and 16 are directed towards a system and method for estimating the stroke volume and/or cardiac output of a patient. The additional element of using electrodes to apply and sense excitation signals does not add significantly more, as it is well known to use electrodes to measure bio-impedance signals and to use a processor to receive and analyze the signals, as shown in the prior art rejections in the current office action below. Furthermore, the system provides no means for providing the stroke volume/cardiac output estimate to a user. See MPEP 2106.05(b) and (f). Due to the reasons discussed above, the rejection of claims 1-4 and 6-16 under 35 U.S.C. 101 is maintained. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for estimating the stroke volume and/or cardiac output of a patient. 
The limitation of a system for estimating the stroke volume and/or cardiac output of a patient, as drafted in claims 1-4 and 6-15, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic processor and sensors (e.g. electrodes). For example, estimating stroke volume/cardiac output can include a healthcare provider receiving bio-impedance signals, determining features such as heart rate from the signals, determining an estimate of the stroke volume/cardiac output from the features, computing a time-frequency distribution based on the signal, and determining features based on the time-frequency distribution. Other than reciting a processor and electrodes, nothing in the elements of the claims precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The limitation of a method for estimating the stroke volume and/or cardiac output of a patient, as drafted in claim 16, is a process that, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application because the claims only recite generic electrodes to measure bio-impedance signals, and a generic processor to receive the signals and determine a time-frequency distribution and certain features. The electrodes and processor are recited at a high level of generality such that they amount to no more than mere instructions to perform the exception using generic sensors and processors. It is well known to use electrodes to measure bio-impedance signals and to use a processor to receive and analyze the signals, as shown in the prior art rejections in the current office action below. Furthermore, the system provides no means for providing the stroke volume/cardiac output estimate to a user. See MPEP 2106.05(b) and (f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using electrodes and a processor to estimate the stroke volume/cardiac output of a patient amounts to no more than mere instructions to perform the exception using generic computer elements. Mere instructions to apply an exception using generic computer elements cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US Patent Application Publication 2016/0374581, hereinafter Jensen, of record), and further in view of Boashash et al. (Boashash B, et al. A methodology for time-frequency image processing applied to the classification of non-stationary multichannel signals using instantaneous frequency descriptors with application to newborn EEG signals. J Adv Signal Processing. 2012; 117:1-21. – of record), hereinafter Boashash.
Regarding claims 1 and 16, Jensen teaches a system and method for estimating the stroke volume and/or the cardiac output of a patient (e.g. Abstract), comprising: 
 at least two excitation electrodes to be placed on the thorax of a patient for applying an excitation signal, and at least two sensing electrodes to be placed on the thorax of the patient for sensing the bio-impedance measurement signal (VC) caused by the excitation signal, one excitation electrode is placed at an upper position on the thorax, and another excitation 
a processor device (e.g. Fig. 1; Claim 26) constituted to 
- receive a bio-impedance measurement signal (VC) relating to a bio-impedance measurement on the thorax of a patient (e.g. Abstract; Par. [0037]; Fig. 1: electrodes 1 and 2 on thorax),
Boashash B, Boubchir L, Azemi G. A methodology 
for  time-frequency  image  processing  applied  to 
the classification  of  non-  stationary  multichannel 
signals using instantaneous frequency descriptors 
with  application to  newborn  EEG  signals.  J  Adv 
Signal Proccessing 2012; 117: 1–21
- process the bio-impedance measurement signal (VC) to extract a group of characteristic features from the bio-impedance measurement signal (VC) and/or its derivative (DVC) (e.g. Fig. 1: feature extraction step 9), and
- determine, using the group of extracted characteristic features, an output value indicative of the stroke volume and/or the cardiac output using at least one non- linear model (e.g. Fig. 1: using an Adaptive Neuro Fuzzy Inference System (ANFIS) to determine cardiac output; Fig. 7: ANFIS models for determining cardiac output; Pars. [0041]-[0042]). 
However, Jensen fails to disclose wherein the processor device is constituted to process the bio-impedance measurement signal (VC) to compute at least one time-frequency distribution (TFD) based on the bio-impedance measurement signal (VC) and/or the derivative (DVC) of the bio-impedance measurement signal (VC) and to determine at least one characteristic feature of said group of characteristic features based on the at least one time-frequency distribution (TFD).
Boashash is directed towards a method for processing signals for classification and localization, including time-frequency signal analysis. Boashash teaches it is known for the processor to process the bio-impedance signal to compute a time-frequency distribution based on the bio-impedance signal and to determine at least one characteristic feature based on the time-frequency distribution (e.g. Page 4, right column, 1st full paragraph: featured were extracted from time-frequency analysis in order to classify them; Page 15, right column, second paragraph: the simulations were carried out in Matlab). 

Claim 1 is obvious over Jensen and Boashash as indicated above. Regarding claim 3, Boashash teaches wherein, for determining said at least one characteristic feature of said group of characteristic features, the processor device is constituted to determine, based on the at least one time-frequency distribution (TFD), at least one time-frequency distribution feature, including at least one of the group of a value indicative of the time-frequency complexity, a value indicative of the energy distribution measure, and a value indicative of the energy of at least one band (e.g. Pages 12-13, Section 4.1.1: Signal related features: features (3): time-frequency complexity, (4): energy concentration measure, which is considered to be the energy distribution measure, and (5): sub-bands energies).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen in view of Boashash to include the determining at least one characteristic feature being a value indicative of the time-frequency complexity, a value indicative of the energy distribution measure, and a value indicative of the energy of at least one band as taught by Boashash in order to provide the predictable results of reducing noise and an improved determination of features for classification and detection of biological signals.
Claim 3 is obvious over Jensen and Boashash as indicated above. Regarding claim 4, Boashash teaches wherein, for determining said at least one characteristic feature of said group of characteristic features, the processor device is constituted to determine at least two time- frequency distribution st paragraph: using all of the features for classification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen in view of Boashash to include determining at least two time-frequency distribution features and combining them to obtain a characteristic feature as taught by Boashash in order to provide the predictable results of improved determination of features for classification and detection of biological signals. 
Claim 1 is obvious over Jensen and Boashash as indicated above. Regarding claim 6, Jensen further teaches wherein the at least one excitation electrode is controlled to inject an electrical current having one or more predetermined frequencies and/or having a constant amplitude (e.g. Par. [0037]: constant current is applied).
Claim 1 is obvious over Jensen and Boashash as indicated above. Regarding claim 7, Jensen further teaches wherein the processor device is constituted to receive an electrocardiogram signal (ECG) and to process the electrocardiogram signal (ECG) to extract at least one characteristic feature (e.g. Abstract; Par. [0037]).
Claim 7 is obvious over Jensen and Boashash as indicated above. Regarding claim 8, Jensen further teaches wherein the electrocardiogram signal (ECG) and the bio-impedance measurement signal (VC) are sensed using at least two common sensing electrodes (e.g. Abstract; Par. [0033]; Par. [0037]; Fig. 1: electrodes 1 and 2).
Claim 7 is obvious over Jensen and Boashash as indicated above. Regarding claim 9, Jensen further teaches herein the processor device is constituted to process said bio-impedance measurement signal (VC) and said electrocardiogram signal (ECG) in a processing path comprising an amplification device for amplifying the electrocardiogram signal (ECG) and the bio-impedance measurement signal (VC) and an analog-to-digital converter for digitizing the electrocardiogram signal (ECG) and the bio-
Claim 1 is obvious over Jensen and Boashash as indicated above. Regarding claim 10, Jensen further teaches wherein the processor device is constituted to extract at least one of the group of a maximum value (dHmax) of the derivative (DVC) of the bio-impedance measurement signal (VC), a minimum value (dHmin) of the derivative (DVC) of the bio- impedance measurement signal (VC), a maximum amplitude (Hmax) of the bio- impedance measurement signal (VC), a minimum amplitude (Hmin) of the bio- impedance measurement signal (VC), a value of the left ventricular ejection time (LVET) derived from the derivative of the bio-impedance measurement signal (VC), an area (F) obtained by integrating the derivative (DVC) of the voltage curve (VC) over the left ventricular ejection time (LVET), and a value (EMdelay) indicative of a time difference of a C peak in the derivative of the bio-impedance measurement signal (VC) and an R peak of an electrocardiogram signal (ECG), to obtain the group of extracted characteristic features (e.g. Par. [0039]: maximum value of the derivative of the bio-impedance signal, a maximum and minimum amplitude of the bio- impedance measurement signal, and a value of the left ventricular ejection time derived from the derivative of the bio-impedance measurement signal).
Claim 1 is obvious over Jensen and Boashash as indicated above. Regarding claim 11, Jensen further teaches wherein the processor device is constituted to feed the group of extracted characteristic features into a first non-linear model, in particular a first fuzzy logic model or a first quadratic equation model, the first non-linear model being constituted to output a value indicative of the stroke volume (e.g. Abstract; Fig. 7: ANFIS1 outputs stroke volume).
Claim 11 is obvious over Jensen and Boashash as indicated above. Regarding claim 12, Jensen further teaches wherein the processor device is constituted to determine a correlate of the cardiac 
Claim 12 is obvious over Jensen and Boashash as indicated above.  Regarding claim 13, Jensen further teaches wherein the processor device is constituted to derive said value indicative of the heart rate from an electrocardiogram signal (ECG) and/or said bio-impedance measurement signal (VC) (e.g. Par. [0038]).
Claim 11 is obvious over Jensen and Boashash as indicated above. Regarding claim 14, Jensen further teaches wherein the processor device is constituted to feed the value indicative of the stroke volume into a second nonlinear model, in particular a second fuzzy logic model or a second quadratic equation model, the second non-linear model being constituted to output a final output value indicative of the stroke volume and/or a final output value indicative of the cardiac output (e.g. Fig. 7: ANFIS1 outputs stroke volume to ANFIS2 which outputs cardiac output).
Claim 14 is obvious over Jensen and Boashash as indicated above. Regarding claim 15, Jensen further teaches wherein the processor device is constituted to feed, as further input, information relating to the patient's weight, height, gender, and/or age into the second non- linear model (e.g. Par. [0045]: gender and age are added to the model)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US Patent Application Publication 2016/03745, of record), and further in view of Boashash et al. (Boashash B, et al. A methodology for time-frequency image processing applied to the classification of non-stationary multichannel signals using instantaneous frequency descriptors with application to newborn EEG signals. J Adv Signal Processing. 2012; 117:1-21. – of record), hereinafter Boashash as applied to claim 1 above, and further in view of Boashash (Boashash B. Time-frequency signal analysis and processing: a comprehensive reference. Elsevier. 2003. – of record), hereinafter Boashash’03.
Claim 1 is obvious over Jensen and Boashash as indicated above. Regarding claim 2, Jensen in view of Boashash does not teach herein the at least one time-frequency distribution (TFD) is computed according to the following equation:
                
                    ρ
                    
                        
                            t
                            ,
                             
                            f
                        
                    
                    =
                     
                    
                        ∬
                        
                            G
                            
                                
                                    t
                                    -
                                    u
                                    ,
                                    τ
                                
                            
                            z
                            
                                
                                    u
                                    +
                                     
                                    
                                        
                                            τ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    z
                                
                                -
                            
                            
                                
                                    u
                                    -
                                    
                                        
                                            τ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            d
                            u
                            d
                            τ
                        
                    
                
            
in which ρ represents the time-frequency distribution, G(t-u,τ) represents a time-lag kernel, z represents the analytic associate of the bio-impedance measurement signal (VC) to be analyzed, and                         
                            
                                
                                    z
                                
                                -
                            
                        
                     represents the complex conjugate of z. 
Boashash’03 is directed towards time-frequency signal analysis and processing. Boashash’03 teaches it is known for the time-frequency distribution to be computed using the equation (e.g. Page 67, equation 3.2.9): 

    PNG
    media_image1.png
    52
    373
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen in view of Boashash to include the time-frequency distribution to be computed using the above equation as taught by Boashash’03 in order to provide the predictable results of improving signal to noise ratio and a more improved determination of features of the biological signal to be used for further analysis. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHREYA ANJARIA/Examiner, Art Unit 3792 
  
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792